Title: To Thomas Jefferson from William Johnson, 18 June 1822
From: Johnson, William
To: Jefferson, Thomas


My dear Sir
Charleston
June 18th 1822
I have repeatedly heard you express the high Respect in which you held the late Genl Gadsden, and beg leave now to introduce to your Acquaintance a Grandson of his Mr John Gadsden a junior Friend of mine who proposes to pay his Respects to you during an Excursion for the Summer.Permit me to avail myself of this Occasion to renew the Assurance of the profound Respect and Esteem—with which I subscribe myselfYour very humble SertWillm Johnson